Citation Nr: 1735939	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a nasal disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for residuals of a right ankle fracture.  

5.  Entitlement to an initial compensable rating for a bony formation of the right foot.  

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.  

7.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to January 21, 2014, and 70 percent thereafter.  
8.  Entitlement to an increased rating for a stress fracture of the right heel, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for a stress fracture of the left heel, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to August 13, 2008.  

11.  Entitlement to an effective date for the grant of service connection for diabetes mellitus, prior to November 8, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2007, June 2008, August 2009, June 2013, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a March 1972 final rating decision, service connection was denied for low back strain based on the RO's determination that the evidence did not show a back disability.  Thus, and although the August 2007 rating decision reflects that the RO denied service connection for lumbar spine arthritis on the merits, the claim should have been adjudicated as one to reopen.  

Moreover, the Board construes the Veteran's January 2008 submission referencing a back injury during service in Vietnam, noting both back and right leg symptoms ever since separation, with a resulting altered gait, as well as associated treatment from 1972 to 1999, along with surgery for a ruptured disc in 2002, as a notice of disagreement (NOD) with the August 2007 rating decision in which service connection was denied for not only a back disability but also a right ankle disability.  The Board notes that submission of the particularized NOD form is inapplicable in this case, as the Veteran was not provided with that form and a particularized form was not a requirement at the time of the August 2007 rating decision.  See 38 C.F.R. § 20.201(a) (requiring that NODs be submitted on forms prescribed by VA when VA sends the form to a claimant); see also Veterans Justice Group, LLC v. Secretary of Veterans Affairs, 818 F.3d 1336 (Fed. Cir. 2016) (upholding the validity of 38 C.F.R. § 20.201(a)).  This applies to the right ankle claim as well.

In addition, following the grant of service connection for PTSD in a June 2008 rating decision, the Veteran appealed the initial 30 percent rating.  In a June 2015 rating decision, the RO increased the rating to 70 percent, effective January 21, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue has been recharacterized as reflected on the title page.  

The June 2015 rating decision further reflects that a TDIU was granted from August 13, 2008.  Entitlement to a TDIU is part of the claim for initial higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  Although the Veteran's combined disability rating is 100 percent, from June 21, 2013, entitlement to a TDIU remains on appeal for the earlier period because, in addition to a January 2007 application for a TDIU, the Veteran filed the original claim pertaining to diabetes in August 2006, and for PTSD in October 2007.  As such, the issue is included on the title page.  

In January 2016, the Veteran withdrew his request for a Board hearing.  

In September 2016, the Board granted a motion for the Veteran's then representative to withdraw from representation.  In April 2017, the Veteran appointed Disabled American Veterans as his representative.  

The decision below addresses reopening the back claim.  That reopened claim and the remaining claims are then addressed in the remand section following the back claim.


FINDINGS OF FACT

1.  In an unappealed March 1972 rating decision, service connection was denied for low back strain because a back disability was not shown.  

2.  Evidence received since the March 1972 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The March 1972 RO decision, which denied service connection for low back strain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


II.  Analysis

Service connection for low back strain was denied in a March 1972 rating decision.  At the time of the prior rating decision in March 1972, the record included service treatment records (STRs), post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for low back strain based on the RO's determination that a back disability was not shown.  The Veteran was notified of the decision by letter dated that same month.  

Because the Veteran did not submit a notice of disagreement to the March 1972 rating decision with respect to low back strain, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the March 1972 determination.  38 C.F.R. § 3.156 (b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's March 1972 rating decision includes a March 2013 record reflecting the impression of computed tomography (CT) scan of the lumbar spine in September 2008 was moderate to extensive multilevel degenerative changes and chronic 33 percent anterior wedge fracture at L1, as well as the Veteran's statements, to include in January 2008, to the effect that he has had back pain ever since service.  

When considered with previous evidence of record, including a December 1970 STR reflecting back pain as a result of lifting, and an assessment of spasm of the right latissimus dorsi, the Board finds the evidence of a current back disability raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim of entitlement to service connection for a back disability is addressed in the remand below.  


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for low back strain; to that limited extent, the appeal is granted.


REMAND

The Board finds that additional development is warranted for the claims on appeal.

Initially, the Board notes although a February 2007 Social Security Administration (SSA) determination associated with the claims file in August 2008 reflects disability due to post laminectomy syndrome, with right foot drop, as well as residuals of a bi-malleolar fracture of the right ankle, it is not clear whether all of the relevant records upon which the determination was based are associated with the claims file, and the February 21, 2007 SSA notification letter referenced in the November 2008 supplemental statement of the case (SSOC) does not appear to be associated with the claims file.  As such, on remand, any both the notice letter and any outstanding SSA records should be associated with the claims file.  

Next, with respect to service connection for a back disability, a nasal disability, hypertension, and a right ankle fracture, neither the service entrance examination report nor the separation examination report is associated with the claims file, and it is unclear whether the complete service personnel records (SPRs) have been obtained.  

The Board notes that pursuant to VA Adjudication Procedures Manual, M21-1, III.iii.2.D.3.b., when service treatment records (STRs) that should be at the Records Management Center (RMC) cannot be located at the RMC or elsewhere, a request using Personnel Information Exchange System (PIES) code M04 is appropriate, to include for processing claims with an electronic file until the National Personnel Records Center (NPRC) creates an alternative request code.  The Board further notes that when a PIES request is required for STRs and personnel-related records, a request using code O50 will notify NPRC to acquire all of the claimant's available STRs and official military personnel file (OMPF) records.  See VA Adjudication Procedures Manual, M21-1III.iii.2.D.1.h.  

In addition, in a November 2010 submission, the Veteran stated that while stationed in DaNang, Vietnam, he was transferred to Camp Zama in Japan for kidney surgery.  He added that during his stay at that medical facility, the doctor also performed surgery for a deviated septum, noting that it has never healed properly.  

The Board notes that although a March 2011 VA Formal Finding of Unavailability of the treatment records from Camp Zama is in the claims file, a September 1971 service treatment record states that he had surgery, with a notation written in the margin above, "left kidney & nose."  Further, SPRs include a DA FORM 20 reflecting that he was a "Patient" on April 17, 1971, with three entries under the heading "ORGANIZATION AND STATION OR THEATER" as follows:

USA Hosp Per. Cen. F E.
								
MHC USAH CP ZAMA USARPAC Japan
								
MHC USAH MEDDAC USARJ(PROV) CP ZAMA USARPAC-JAPAN

Although a March 2011 PIES request for the inpatient clinical records was made using code C01, pursuant to VA Adjudication Procedures Manual, M21-1, III.iii.2.D.3.a., code C01-V is to be used for requests for inpatient clinical records for an eFolder.  In view of the above, on remand, the RO should arrange for exhaustive development with respect to obtaining the Veteran's complete STRs and SPRs, to include PIES requests using codes M04, O50, and/or C01-V, as appropriate.  

The Board notes that VA treatment records in September 2007 and August 2008 reflect a history of septoplasty during service, and note that the Veteran had a deviated septum.  An August 2007 VA otorhinolaryngology consultation report reflects a history of four nasal fractures with one awake septoplasty during service in Japan.  It was noted that he had a deviated septum and rhinitis medicamentosa.  In October 2007, he underwent open nasal reconstruction due to airway obstruction and an acquired nasal deformity.  Findings were noted to include a deviated bony septum, a narrow nasal vault, boxy and bulbous tip, and thick soft tissue envelope.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of nasal symptoms.  

With respect to the back disability, as noted in the decision above, a December 1970 STR reflects complaints of back pain after lifting a heavy grease pan.  The assessment was spasm of the right latissimus dorsi.  Although the December 2009 VA examiner opined that the lumbar strain sustained during service in Vietnam was a limited event, noting the Veteran had been able to work for 30 years, the opinion does not address the Veteran's competent lay statements with respect to continuity of symptomatology since service.  In addition, the Veteran is service connected for residuals of left pyeloplasty, and a June 2005 private treatment record notes a possible relationship between the Veteran's back disability and his bladder problems.  The December 2009 VA examination report does not address secondary service connection with respect to the back disability.  For the foregoing reasons, the opinion is not completely adequate for a determination.  As such, a new VA examination is necessary.  

With respect to service connection for a right ankle disability, as well as increased ratings for the right foot disability, and bilateral heel disabilities, the Board finds that a new VA examination is warranted.  Although the December 2009 VA examiner concluded that the Veteran's right ankle weakness was not related to service or caused by lumbar strain, noting a November 2006 private record reflecting a work-related injury to the right ankle, an opinion with respect to whether the right ankle symptoms are secondary to the Veteran's service-connected right foot deformity or stress fracture of the right and left heel was not provided.  In addition, a February 2015 VA treatment record reflects that the Veteran was post-operative foot surgery in September 2014.  In view of the evidence and the Veteran's assertions, a new VA examination is warranted with respect to the nature and etiology for right ankle symptoms, as well as the current nature and severity of the service-connected right foot deformity and stress fractures of the right and left heel.  

Additionally, the evidence shows that the Veteran has hypertension and an April 2014 VA examination report addressed the possible relationship between his hypertension and his diabetes mellitus.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to the examinations and obtaining an opinion with respect to hypertension, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Further, in an August 2007 rating decision, service connection for diabetes mellitus was granted, effective November 8, 2006.  In November 2007, the Veteran filed a NOD with the effective date assigned for the grant of service connection.  The filing of a notice of disagreement confers jurisdiction on the Board, and the next step is for the RO to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that although the issue was addressed in a subsequent August 2009 rating decision, and although a March 2015 statement of the case (SOC) addresses the increased rating claim for diabetes mellitus, at present, a SOC has not been issued with respect to the effective date for the grant of service connection for diabetes mellitus.  Thus, the issue must be remanded.  

The June 2015 rating decision reflects a TDIU was granted from August 13, 2008 to June 21, 2013, and the Veteran has a combined 100 percent rating, effective June 21, 2013.  The SSA records reflect disability due to a back disability since 2005.  Upon completion of the development above, the RO should readjudicate whether a TDIU is warranted, prior to August 13, 2008, and to the extent applicable, whether special monthly compensation (SMC) based at the housebound rate is available for any portion of the appeal period.  

The increased rating claims for diabetes mellitus and PTSD are also remanded pending the above development.  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC regarding effective date for the grant of service connection for diabetes mellitus, prior to November 8, 2006.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

2.  Obtain complete VA treatment records since March 2015.  

3.  Make as many requests as needed to obtain complete STRs and SPRs, to include from the NPRC through PIES using applicable request codes, to include code M04, O50, and/or C01-V, as appropriate, or until it is clear further efforts would be futile.

4.  Request the Veteran's records from SSA. 

If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).  

5.  Associate with the claims file the February 21, 2007 SSA notification letter referenced in the November 2008 SSOC.  

6.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability had its onset during service or within the initial year after separation or is otherwise related to his active service, or is caused by or aggravated by service-connected disability, to include residuals of pyeloplasty.  

The term "aggravation" means an increase in the claimed disability beyond the natural progress of the disease.  If aggravation is found, the examiner is to identify the baseline level of severity prior to the aggravation.  

A complete rationale or explanation should be provided for any opinion reached. 

7.  Schedule the Veteran for a VA ankle and foot examination (s) by an appropriate medical professional.  The entire claims file should reviewed by the examiner(s).  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ankle had its onset during service or within the initial year after separation or is otherwise related to his active service, or is caused by or aggravated by service-connected stress fractures of the right and left heel or deformity of the right foot, or any other disability determined to be related to service.  

The term "aggravation" means an increase in the claimed disability beyond the natural progress of the disease.  If aggravation is found, the examiner is to identify the baseline level of severity prior to the aggravation.  

A complete rationale or explanation should be provided for any opinion reached. 

8.  Schedule the Veteran for a VA for a respiratory/nasal examination by an appropriate medical professional.  The entire claims file should reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a respiratory/nasal disability is related to his active service, or is caused by or aggravated by service-connected stress fractures of the right and left heel or deformity of the right foot, or any other disability determined to be related to service.  

The term "aggravation" means an increase in the claimed disability beyond the natural progress of the disease.  If aggravation is found, the examiner is to identify the baseline level of severity prior to the aggravation.  

A complete rationale or explanation should be provided for any opinion reached. 

9.  Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

A complete rationale or explanation should be provided for any opinion reached. 

10.  Finally, readjudicate the appeal, to include whether SMC at the housebound rate is warranted.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


